IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NOS. PD-0371-14 & PD-0372-14




JOSHUA MATTHEW FLORES, Appellant

v.

THE STATE OF TEXAS



ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
FROM THE FIRST COURT OF APPEALS
HARRIS COUNTY



                        Per curiam.  Keasler and Hervey, JJ., dissent.

O R D E R 

           The petition for discretionary review violates Rule of Appellate Procedure 9.4(i)(2)(D)
because the petition exceeds the proper page limits.
           The petition is struck.  See Rule of Appellate Procedure 68.6.
           The petitioner may redraw the petition.  The redrawn petition and copies must be filed
in the Court of Criminal Appeals within thirty days after the date of this order.
Filed: May 7, 2014
Do Not Publish